Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 12 and 21 have been amended as follows:

12.	(Currently Amended) A method of fabricating an integrated circuit (IC) structure, comprising:
forming a trench in a dielectric layer on a substrate, a conductive feature being exposed within the trench;
performing an ion implantation process to introduce a first and a second doping species to sidewalls of the dielectric layer within the trench, thereby forming a barrier layer having a thickness greater than 2 nm and a doping concentration greater than 10% (atomic :
implanting the first doping species including boron in a first implanting process;
implanting the second doping species including at least one of germanium and silicon in a second implanting processes; and
performing a bottom-up deposition to fill the trench with a metal material, wherein the barrier layer has a modified surface characteristic to boost the bottom-up deposition. 


21.	(Currently Amended) A method of fabricating an integrated circuit (IC) structure, comprising:
forming a trench in a dielectric layer on a substrate, a source/drain feature being exposed within the trench;
performing an ion implantation process to introduce doping species to sidewalls of the dielectric layer within the trench, such that chemical bonds are formed between the dielectric layer and the doping species, thereby forming a hydrophobic barrier layer having a thickness greater than 2 nm and a doping concentration greater than 10% (atomic percentage) to effectively prevent inter-diffusion; and 
performing a bottom-up deposition to fill the trench with a metal material to form a metal plug, wherein the metal plug grows from a top surface of the source/drain feature exposed in the trench without growing from the hydrophobic barrier layer, wherein the metal plug directly contacts the hydrophobic barrier layer, 



Authorization for this examiner’s amendment was given by Lixin Wang on 01/12/2021.



Allowable Subject Matter

Claims 1, 3-8, 11-16 and 21-27 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Zhang et al (US 20180033728 A1), Park et al (US 20100184288 A1) and Kwon (US 5899740 A) are hereby cited as the closest prior arts. Figure 1-5 of Zhang disclose a method of fabricating an integrated circuit (IC) structure, comprising: patterning a dielectric layer (22, [0022]) on a semiconductor substrate (12, [0016]) to form a trench (24), exposing a conductive feature (14+20, [0021]) within the trench; performing an ion treatment process to introduce a doping species (nitrogen, [0023]) into sidewalls (25) of the dielectric layer within the trench, thereby forming a barrier layer (nitride layer of 5 nm, [0023]) on the sidewalls; and performing the bottom-up deposition to fill the trench (24) with a metal material (26, [0024]), thereby forming a metal plug landing on the conductive feature (14+20). Park is a pertinent art which teaches a Kwon is another pertinent art which teaches interconnects for integrated circuit substrates are formed by forming a diffusion -barrier film on an integrated circuit substrate and amorphizing the diffusion -barrier film to create an amorphous diffusion-barrier film. A copper film is then formed on the amorphous diffusion -barrier film. Amorphizing may be performed by implanting ions into the diffusion -barrier film. The diffusion-barrier film can include Mo, W, Ti, Wn, TiW, TiN and the ions may be boron, nitrogen and silicon ions. Interconnect structures according to the invention include an amorphous conductive diffusion -barrier film on an integrated circuit substrate and a copper film on the amorphous conductive diffusion-barrier film (Abstract).
 
However, none of the above prior arts alone or in combination with other arts teaches a method of fabricating an integrated circuit (IC) structure, comprising: “performing an ion implantation process to introduce a doping species into sidewalls of the dielectric layer within the trench, thereby forming a barrier layer on the sidewalls, the barrier layer having a densified structure to effectively prevent inter-diffusion and a modified surface characteristic to boost a bottom-up deposition, wherein the performing of the ion implantation process includes: implanting a first doping species into the sidewalls of the dielectric layer within the trench to form a silicon-rich 

For these above reasons, independent claims 1, 12 and 21 are allowed.
Claims 3-8, 11, 13-16 and 22-27 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        01/13/2021